Citation Nr: 0813013	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  05-01 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from December 1965 to 
January 1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision.


FINDING OF FACT

No evidence has been obtained that corroborates any of the 
veteran's reported stressors.


CONCLUSION OF LAW

Criteria for service connection for PTSD have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

To establish entitlement to service connection for PTSD a 
veteran must provide:    1) medical evidence diagnosing PTSD; 
2) a link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and 3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

The veteran contends that as a result of traumatic events 
while he was stationed in Vietnam he now has PTSD.

During his tour in Vietnam from June 1966 to July 1967, the 
veteran served as a supply specialist with the 323rd 
Quartermaster Detachment (June 1966 to July 1966); with 
Company A of the 266th Quartermaster Battalion (July 1966 to 
August 1966); and with the 574th Supply and Service Company 
(August 1966 to July 1967).  

He testified before the Board that he recalled his base at 
Vung Tau coming under one mortar attack while he was 
stationed there, but indicated that overall the base was 
pretty safe, noting that most of his traumatic events 
involved attacks on the supply convoys he traveled with.  The 
veteran asserted that his convoys were frequently exposed to 
snipers, land mines, and booby traps; and he described one 
specific attack on a supply convoy traveling between Vung Tau 
and the 9th infantry fire base by Long Binh known as Bear 
Cat.  The veteran indicated that the lead vehicle in his 
convoy hit a land mine on a narrow dirt road, blocking the 
whole road at which point the entire convoy came under small 
arms fire.  He indicated that by the time reinforcements 
arrived the scene was a "bloody mess."  At a hearing before 
the RO in March 2005, the veteran indicated that it was 
likely that the ambush occurred in March, April or May 1967.

In a Vet Center report, the veteran described seeing friends 
in his convoy killed while attempting to deliver supplies, 
although the counselor indicated that the veteran spoke in 
more generalities than specifics; and the counselor at the 
Vet Center diagnosed the veteran with PTSD based on his 
Vietnam experiences.  The veteran was also diagnosed with 
PTSD by a psychologist in June 2005 in connection with his 
Social Security claim, based on the veteran's description of 
being shot at while in Vietnam.  However, while the veteran 
has been diagnosed with PTSD by several individuals, he did 
not receive any award indicative of combat exposure, his 
service medical records fail to show that he was wounded 
while in service, and the veteran has made no allegation that 
he was wounded in service.  As such, the veteran's reported 
stressors must be corroborated.

The veteran's service personnel records show that the veteran 
was a quartermaster supply specialist/warehouseman in Vietnam 
from approximately June 1966 until July 1967.

A request was sent to the Center for Unit Records Research 
who coordinated with the Department of the Army in an effort 
to corroborate any of the veteran's reported stressors.

The Department of the Army submitted a copy of the unit 
history from the 574th Supply and Service Company, which 
confirmed that the unit arrived in Vietnam in March 1966 and 
was stationed at Vung Tau.  The unit history also indicated 
that elements of the reporting unit moved to Dong Tam in May 
1967 to support the 9th Infantry Division in numerous 
operations against the Viet Cong.  It was specifically noted 
that in 1967 forward elements of the 9th infantry made 
numerous operations against the Viet Cong, all of which were 
heavily supported by the 574th (and it was noted that the 
supply requirements came sometimes on short notice and were 
critical in nature).  However, the veteran did not report 
being stationed at Dong Tam, and the one specific convoy 
attack that the veteran recalled was not in the vicinity of 
Dong Tam, but reportedly occurred between Vung Tau and Bear 
Cat. 

Unfortunately, the unit history did not document the 
veteran's unit participating in any convoy operations or 
encountering any enemy activity in Vung Tau; and nothing in 
the unit history described a supply convoy being attacked 
while traveling between Vung Tau and Bear Cat.  The cover 
letter from the Director of the Center for Unit Records 
Research, noted they were "unable to locate records that 
document the reporting unit participating in convoy 
operations and encountering enemy activity in Vung Tau as 
described by [the veteran]."  

As such, while the veteran has a diagnosis of PTSD, the 
diagnosis was not based on a corroborated stressor.  
Therefore, the criteria for service connection have not been 
met, and the veteran's claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated in January 2005, which informed the veteran of 
all four elements required by the Pelegrini II Court as 
stated above.  The veteran was also sent a stressor 
questionnaire.

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006).

VA and private treatment records have been obtained, as have 
Social Security Administration records; and unit records from 
the 574th Supply and Service Company were obtained.  
Furthermore, the veteran testified at hearings before both 
the RO and the Board.  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for PTSD is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


